Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8, 11, 13, 15, 16 and 18-22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Saleh et al.(6,387,973).
Saleh et al. discloses flexible polyurethane foams produced from isocyanate and polyol, which are and/or may be made to some degree open celled, that may include metal additives, particularly copper, as defined by the claims in amounts and in size proportions as defined by the claims, and are used in forming cushioning articles to the degree as defined by the claims (see abstract, column 2 line 8 –column 4 line 18, column 4 line 45 – column 6 line 5, examples and claims).  As to the thermal conductivity features of claim 20, owing to the closeness of the make-ups of the products formed by Saleh et al., it is held that these products would inherently possess the thermal conductivity features set forth by claim 20.   


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 9 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saleh et al.(6,387,973) as applied to claims 1-8, 11, 13, 15, 16 and 18-22  above, and further in view of Smith et al.(2009/0212454).
Though Saleh et al. utilizes its articles in applications of the instant concern and allows for layered products (column 5 line 53 – column 6 line 62), Saleh et al. differs from applicants’ claim 9 and 14 in that adhesion of its foams to a substrate and/or integration with a substrate foam is not required. However, Smith et al. discloses formation of integrated foam articles through application of polyurethane foam materials to substrate foam material for the purposes of achieving composites of foamed products that may utilize the benefits of each foamed material in a single integrated product (see paragraphs [0001]-[0010] and Examples). Accordingly, it would have been obvious for one having ordinary skill in the art to have applied the foam of Saleh et al. to the substrate applications of Smith et al. for the purpose of achieving an integrated, composite foam product in order to arrive at the product of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.



Claims 1-8, 11, 13, 15, 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herrington et al.(2005/0070620) in view of Doesburg et al.(2009/0062432).

Herrington et al. discloses flexible polyurethane foams produced from isocyanate and polyol, which are and/or may be made to some degree open celled, that may include additives and are used in forming car seat and mattress cushioning articles as defined by the claims (see paragraphs [0019]-[0040]).
Herrington et al. differs from applicants’ claims in that it does not require the metal materials as defined by applicants’ claims. However, Doesburg et al. discloses utilization of metal materials as required by the claims, particularly iron, and in overlapping sizes and amounts in polyurethane systems inclusive of foams for the purpose of providing cost saving benefits to products within which they are applied (paragraphs [0058]-[0061 ]). Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of the metal materials of Doesburg et al. in the preparations of Herrington et al. for the purpose of imparting their filling and product cost reducing effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. Further, as to differences from applicants’ claims in the degrees of overlap of amounts and dimensional effects, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 . Further, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties. Titanium Metals v Banner 227 USPQ 773. (see also MPEP 2144.05 I) Similarly, it has been held that discovering the optimum value of a result .
Claims 9 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herrington et al.(2005/0070620) in view of Doesburg et al.(2009/0062432) as applied to claims 1-8, 11, 13, 15, 16 and 18 above, and further in view of Smith et al.(2009/0212454).
The combination of Herrington et al. and Doesburg et al. differ from applicants’ claim 9 and 14 in that integration with a substrate foam is not required. However, Smith et al. discloses formation of integrated foam articles for the purposes of achieving composites of foamed products that may utilize the benefits of each foamed material in a single integrated product (see paragraphs [0001 ]-[0010] and Examples). Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized integration of the foam provided for through the combination of Herrington et al. and Doesburg et al. with an additional substrate foam as provided for by Smith et al. for the purpose of achieving an integrated, composite foam product in order to arrive at the product of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.

Applicants’ arguments have been considered to the degree that they may apply to the application of secondary references that were previously cited.  However, no arguments were made specific to these secondary references.  Accordingly, no further arguments here are seen necessary at this time.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mattesky (column 5) is cited for its disclosure of metal particles in flexible foams.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/JOHN M COONEY/Primary Examiner, Art Unit 1765